Wilde J.
delivered the opinion of the Court. This case is brought before us by parties, neither of whom, according to the evidence reported, appears to have any valid title to the land demanded. Their claims, nevertheless, such as they are, must be examined, and if it can be ascertained that either party has the better title, he will be entitled to judgment.
The demandant’s title, if he has any excepting the claim arising from his own possession, is derived from the deed of Mary Skillings and Ann S. Fowle, to George B. Lapham ; the land thereby conveyed having been afterwards conveyed to the demandant. The question is, whether by that deed any part of the demanded premises was conveyed to Lapham. The land conveyed was described as situated in Medford, and was bounded “ easterly by land of Mr. Magoun, northerly by the road, westerly by land of Calvin Turner, southerly by land of John Cutter and by Mystic river, containing by estimation one acre, three quarters, and four poles.”
This description, if nothing further had been added, would probably have included the whole or a part of the land demanded, provided Turner’s line was as far westerly, or nearly so, as it is supposed to have been. But to this general description it is added, that “ for a more particular description of boundaries, reference may be had to a plan taken March 31st, 1812, by Peter Tufts junior, surveyor.” This reference is important, and was intended, undoubtedly, to correct any inaccuracies, if any there were, in the general description. And the lines laid down on this plan and the courses, distances, references to monuments, and other particulars appearing thereon, are to be as much regarded as the true description of the *138land conveyed, as they would be if expressly recited in the deed. Lunt v. Holland, 14 Mass. R. 149.
Now it appears very clearly by the plan referred to, that ‘t includes no part of the demanded premises. It ascertains with great certainty the land intended to be conveyed, although it does not agree with that part of the general description which refers to Turner’s line as it is supposed to be. But that line has never been fixed ; and could not have been ascertained by the parties to this conveyance. They no doubt supposed that it extended easterly to the land surveyed. This was probably a mistake, but however that may be, the particular description must be regarded as the most certain indication of the intention of the parties. Generally when land conveyed is described as adjoining other lots, the lines of those lots will be held to limit the extent of the conveyance. But where it appears, as it does in the present case, that the line of a lot referred to in a conveyance, as descriptive of the land conveyed, was not ascertained and known by the parties, and the land granted had been surveyed, and a plan taken, which was referred to in the conveyance, as containing a particular description of the land intended to be conveyed, and the description on the plan appears to be clear and unambiguous, referring to monuments, courses and distances, which can be ascertained with perfect certainty ; such a particular description will control any words of general description, not agreeing with the particular description, and the reference to the line of a lot supposed to adjoin will be rejected as founded in mistake.
This therefore is as strong if not a stronger case than that of Davis v. Rainsford, 17 Mass. R. 207, in which it was laid down, as an exception to the general rule as to the controlling effect of monuments referred to in the description of lands conveyed, “that if in taking the whole description together, it be more reasonable to suppose a mistake was made as to the monuments referred to, than to suppose a mistake in the ad-measurement of the distances where they disagree, the admeasurement will 'govern in fixing the boundaries, in preference to the monuments.
The same rule of construction was adopted in Frost v Spaulding, decided at April term 1838 in Middlesex, a case *139very similar to the present, in which a mistake was evidently made in referring to one of the lines of a lot supposed to adjoin the land conveyed, but which actually did not.
It appears therefore very clear, that no part of the land demanded was included in the deed from Skillings and Fowle to Lapham. And the same land conveyed to him by that deed, he afterwards conveyed to the demandant, describing it precisely as it was described on the plan. He also by the same deed sold all his right, title and interest to a strip of land lying at the northwesterly corner of the first described lot, between the river and the road and bounded northwesterly on land formerly of Calvin Turner, the same being described as part of the same premises he bought of Mary Skillings and Ann S. Fowle.
To this latter tract of land it has been shown that Lapham, the grantor, had no title, and as to that tract no title passed by the deed. He had no right, title or interest, and consequently could convey none. He was not even seised of it by right or by wrong. Turner testifies, that after Lapham purchased of Skillings and Fowle, he built a cross fence at the westerly end of his lot as described on the plan : that he once claimed the right to carry this fence up to his (Turner’s) yard ; but that he told him he must keep back to the cross fence ; and that he never knew him use the premises in dispute.
The only question that remains is, wdiether the demandant, since his purchase from George B. Lapham, has acquired any title by possession. It has been argued that he entered under color of title, and that, although no title to the demanded premises passed by Lapham’s deed, yet it was good to show the extent of the demandant’s claim. It is true, as the rule is laid down in Proprietors of the Kennebec Purchase v. Springer., 4 Mass. R. 418, that when a man enters on land, claiming a right or title to the same, and acquires a seisin by his entry, his seisin shall extend to the whole parcel, to which he has right. But the question in this case is not as to the extent of the demandant’s claim or right, but whether he has acquired a seisin of any part of the demanded premises, and we think clearly, according to the evidence, that he has not. A more loose and unfounded title by possession or disseisin can ha-dly *140be imagined. The demandant has had no exclusive posses' sion, nor has he claimed any. His possession, "f he has han any, was a mixed possession and gave him no seisin. Turner and those claiming under him, have occupied the premises as a place of deposit or landing, from time to time as they chose, and without interruption. Their title by possession would seem to be supported by stronger evidence than that offered by the demandant. But we think that neither party, by such a mixed possession, has acquired any seisin. In such case the maxim applies, potior est conditio possidentis.
The writ admits the tenant’s possession, and the demandant has shown no sufficient right of possession to disturb it.

Demandant nonsuit.